DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claim1-20 are allowed.
The closest reference found is Schueller et al (7,919,172) which discloses a method of comparing first optical properties of a first fluid with second optical properties of a second fluid (i.e., comparing first refractive index and second refractive index) (column 7, lines 27-45), wherein a first transparent grating (22) having a grating constant is made of the first liquid (i.e., first sample), wherein a second transparent grating (22) also having the grating constant is made of the second liquid (i.e., second sample) (column 7, lines 27-45). However, Schueller et al fails to teach that “the second transparent grating is arranged at a lateral offset of less than 45% of said grating constant with regard to the first transparent grating such that each pair of grating bars of the first and second transparent gratings are arranged side by side form an asymmetric unit cell of an overall arrangement of the first and second transparent gratings, wherein coherent light is directed onto the first and second transparent gratings such that light which passed through the grating bars of the overall arrangement of the first and second transparent gratings forms a diffraction pattern comprising intensity maxima, wherein two light intensities of two intensity maxima of the diffraction pattern which are of a same order higher than zero are measured and compared to each other”.
The following is an examiner's statement of reasons for allowance:

There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 11.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the second transparent grating is arranged at a lateral offset of less than 45% of said grating constant with regard to the first transparent grating such that each pair of grating bars of the first and second transparent gratings are arranged side by side form an asymmetric unit cell of an overall arrangement of the first and second transparent gratings, wherein coherent light is directed onto the first and second transparent gratings such that light which passed through the grating bars of the overall arrangement of the first and second transparent gratings forms a diffraction pattern comprising intensity maxima, wherein two light intensities of two intensity maxima of the diffraction pattern which are of a same order higher than zero are measured and compared to each other”, in combination with the rest of the limitations of claim 1.
As to claim 11; the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the fluidic channels of the second set are arranged at said fixed spacing and connected to a second fluid supply channel at one of their ends and to a fluid removal channel at the other one of their ends, wherein the fluidic channels of the second set are arranged at a lateral offset of less than 45% of said fixed spacing with regard to the fluidic channels of the first set such that each pair of the fluidic channels of the first and second sets are arranged side by side form an 
	Claims 2-10 and 12-20 are dependent from claims 1 and 11, respectively; therefore, they are allowed with respect to claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 12, 2022